MEMORANDUM**
California state prisoner William J. Johnson appeals pro se the district court’s summary judgment against him in a 28 U.S.C. § 2254 habeas corpus action in which he alleged that the Board of Prison Terms violated his right to due process when it found him unsuitable for parole.1 We review de novo a district court’s decision to deny a state prisoner’s petition for writ of habeas corpus, see Gill v. Ayers, 342 F.3d 911, 917 (9th Cir.2003), and we affirm.
In the parole context, due process requirements are satisfied if some evidence supports the Board’s decision and that evidence bears some indicia of reliability. See Biggs v. Terhune, 334 F.3d 910, 915 (9th Cir.2003). The Board’s bases for finding Johnson unsuitable for parole — the violent nature of his crimes, his prior social and criminal history, and his disciplinary record while in prison — satisfied these requirements. See id. at 916 (upholding denial of parole based solely on gravity of offense and conduct prior to imprisonment); Morales v. California Dept. of Corrections, 16 F.3d 1001, 1005 (9th Cir.1994), overruled on other grounds, 514 U.S. 499, 115 S.Ct. 1597, 131 L.Ed.2d 588 (1995) (affirming denial of parole based on criminal history, cruel nature of offense, and need for further psychiatric treatment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Although Johnson alleged equal protection and ex post facto violations in his petition, the certificate of appealability granted by the district court included the due process issue only. See 28 U.S.C. § 2253(c).